Citation Nr: 0201095	
Decision Date: 02/01/02    Archive Date: 02/11/02

DOCKET NO.  95-29 859	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for lumbar 
disc disease, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability rating for 
gastroenteritis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to March 
1988, and from November 1990 to July 1991, with intervening 
and subsequent periods of service with the National Guard.  
He served in the Southwest Asia Theater of Operations from 
January 5, 1991 to June 28, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

Pursuant to 38 U.S.C.A. § 7103(b) (West 1991); 38 C.F.R. 
§ 20.1000 (2001); the Board, on its own motion, ordered 
reconsideration of the April 15, 1999, Board decision in this 
case.  On October 7, 1999, the Vice-Chairman of the Board 
signed the Order for Reconsideration of all issues in the 
Board's April 15, 1999, decision.  

The Board reconsideration panel conducted a de novo review of 
the issues on appeal based on the entire record and 
applicable provisions of law and regulation.  See Boyer v. 
Derwinski, 1 Vet. App. 531, 535 (1991).  In a decision of 
February 29, 2000, the Board reconsideration panel denied the 
veteran entitlement to service connection for immune 
thrombocytopenia purpura, to include as due to an undiagnosed 
illness, and remanded to the RO the issues of entitlement to 
increased ratings for lumbar disc disease and for 
gastroenteritis for further development.  The denial of 
service connection for immune thrombocytopenia purpura, to 
include as due to an undiagnosed illness, constituted a 
decision of the Board reconsideration panel as to that issue.  
The remand portion of the Board reconsideration panel's 
decision constituted a preliminary order.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Lumbar disc disease is manifested by subjective 
complaints of low back pain, with intermittent radiating pain 
down his right leg, worsened with lifting, bending, and 
prolonged sitting; objective findings of no more than slight 
limitation of motion of the lumbar spine without pain on 
motion, weakness or muscle spasm; and x-ray evidence of 
normal alignment and curvature with no fractures or 
dislocations.  

3.  Service-connected gastroenteritis is manifested by 
cramps, nausea and diarrhea occurring about once a month, 
usually at night, with gastrointestinal series consistently 
reporting normal results.  There are no physical 
abnormalities, tenderness, masses, or costovertebral angle 
tenderness.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for lumbar disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
West Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2001); 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

2.  The criteria for a disability rating in excess of 10 
percent for gastroenteritis have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & West Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.41, 4.114, 
Diagnostic Code 7319 (2001); 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder, the Board reconsideration panel finds that all 
required notice and development action specified in this new 
statute have been complied with during the pendency of the 
current appeal.  Specifically, the Statement of the Case and 
Supplemental Statement of the Case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103 of the new statute in that they clearly 
notify the veteran and his representative of the evidence 
necessary to substantiate his claim.  Additionally, the 
duties to assist provided under the new statute at § 5103A 
have also been fulfilled in that all evidence and records 
identified by the veteran as plausibly relevant to his 
pending claim have been collected for review.  VA 
examinations were provided and VA medical records were 
obtained and associated with the claims folder.  No further 
assistance is necessary to comply with the requirements of 
this new legislation or the regulations implementing the new 
legislation.

Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 

entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In determining the degree of limitation of motion resulting 
from a service-connected disability, functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, and/ or incoordination is for consideration.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

A.  Lumbar Disc Disease

Based on the veteran's service medical records and post-
service VA medical examination, the RO granted the veteran 
entitlement to service connection for lumbar disc disease in 
March 1992, effective from the time of his separation from 
active duty, July 1991.  A 10 percent rating was assigned, 
which has since remained in effect.  In April 1994, VA 
received the veteran's application for an increased rating 
asserting that his lumbar disc disease had worsened and that 
the 10 percent evaluation no longer reflected the severity of 
his current back condition.  

On the veteran's June 1994 VA Gulf War Registry examination 
report, it was noted that his back was normal.  On VA 
examination in September 1994, the veteran complained of 
lower back irritability.  Range of motion studies revealed 
forward flexion to 80 degrees, lateral flexion (right) to 40 
degrees and to 45 degrees (left).  Back bending was 
satisfactory and normal.  Straight leg raising was negative.  
X-rays films of the lumbosacral spine were described as 
normal, except for the possibility of some mild facet 
arthropathy at L5-S1.  The diagnosis was mild to moderate 
lumbar strain.  

The veteran's VA outpatient treatment records for 1994 to 
1997 show that he was seen for various complaints, including 
intermittent back pain in February 1994.  

During a VA examination in November 1996, musculoskeletal and 
neurological areas were all normal.  

On VA examination of December 1996, the veteran's lumbar 
spine was without bony tenderness, deformity, discoloration 
or soft tissue swelling.  Range of motion revealed forward 
flexion to 90 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees, bilaterally, and rotation to 35 
degrees, bilaterally.  All ranges of motion were performed 
without pain.  X-rays of the lumbar spine were unremarkable.  
Neurological examination results were within normal limits.  

On VA neurological examination in March 1997, the veteran's 
reflexes were 2+ and symmetrical throughout all extremities.  
Romberg and Babinski tests were negative.  The diagnoses 
included chronic low back pain, secondary to musculoskeletal-
type syndrome.  

Statements from the veteran's mother and wife, both received 
in April 1997, essentially relate that the veteran complained 
of back pain, often so much that he would skip family 
functions, business functions, and to the point where he 
could not tolerate an extended amount of driving due to the 
intensity of pain.  The veteran's VA outpatient treatment 
report for May 1997 shows that he was being seen for 
complaints of low back pain, which he had had off and on for 
the last six years.  

During the veteran's VA orthopedic examination of February 
2001, he described his back pain as aching in nature, which 
occasionally would radiate down his right leg, and that the 
pain was somewhat associated with various activities, such as 
lifting, bending, and prolonged sitting.  He was working as a 
maintenance man in a nursing home whose duties include 
plumbing, heating, and painting.  He stated that he had no 
complaints or problems referable to weakness, stiffness or 
fatigability.  He did not wear any braces or use a cane, 
crutch or any other thing, nor had he had any type of 
surgery.  On examination, he was able to walk on his toes and 
heels without any difficulty.  He arose from a squat position 
without difficulty.  Range of motion of the lumbar spine 
revealed flexion to 70 degrees; extension to 25 degrees; 
lateral flexion to 35-40 degrees; and rotation to 55-60 
degrees.  There was no pain on motion.  Straight leg raising 
was to 80 degrees, without pain, on the left and to 60 
degrees on the right with discomfort.  The examiner noted 
that the veteran's range of motion of his lumbar spine was 
not limited by pain, weakness or lack of endurance.  There 
was no spasm, weakness or tenderness of the lumbar spine.  
There was no postural abnormality or fixed deformity.  X-rays 
of the lumbar spine showed normal alignment and curvature 
with no fractures or dislocations.  The disc spaces were well 
maintained.  The examiner further noted that the veteran's 
claims file had been reviewed in conjunction with the 
examination.  Neurologic examination results were entirely 
within normal limits.  

In a May 2001 addendum to the veteran's VA neurologic 
examination, the examining physician offered that the veteran 
was taking over-the-counter medication on an as-needed basis 
for his intermittent back pain.  There was no evidence of any 
incoordination or weakness on movement, and ranges of motion 
studies were within normal limits, as were the veteran's 
motor and sensory examinations.  Straight leg raising was 
negative in the sitting position and only slightly positive 
at 60 degrees in the supine.  The physician offered that the 
veteran would not have any significant additional limitation 
on his functional ability or any change in range of motion 
during his flare-ups, which were intermittent and required 
only the intermittent use of over-the-counter analgesics.  It 
was also the physician's opinion that the veteran's back 
disability has virtually little or no impact on his ability 
to do his work.  

Analysis

The veteran's back disorder is rated under Diagnostic Code 
5293 for intervertebral disc syndrome, which provides for a 
10 percent evaluation for mild intervertebral disc syndrome.  
A 20 percent evaluation requires moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  For a 60 percent 
evaluation, the medical evidence must show pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  See 38 C.F.R. § 4.71a.  

As noted earlier, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.

As intervertebral disc syndrome involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the back, to include that resulting 
from pain (see VAOPGCPREC 36-97 and Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996)) the veteran's disability may be rated, 
alternatively, on the basis of limitation of motion.  Under 
Diagnostic Code 5292, slight limitation of the lumbar spine 
warrants a 10 percent evaluation.  Moderate limitation of the 
lumbar spine warrants a 20 percent evaluation and a 40 
percent evaluation is warranted if there is severe limitation 
of motion of the spine.  See 38 C.F.R. § 4.71a.  

Applying the above to the facts, the Board reconsideration 
panel notes that the veteran's neurologic examinations have 
consistently exhibited normal results, despite complaints of 
occasional radiating pain into the right leg.  The pain has 
been described as an aching pain that occurs intermittently.  
Examinations revealed no bony tenderness, deformity, 
discoloration or soft tissue swelling.  In the absence of 
medical evidence of recurring attacks, moderate or severe in 
nature, with intermittent relief or pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy, characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, no 
more than the currently assigned 10 percent rating is 
warranted under Diagnostic Code 5293.  Id.  

Likewise, the Board finds that there is no basis for 
assignment of an evaluation in excess of 10 percent on the 
basis of limitation of motion (to include that due to pain) 
under Diagnostic Code 5292.  Overall, range of motion studies 
consistently have shown no more than slight limitation of 
motion of the lumbar spine without pain on motion, except on 
one occasion, in February 2001, of slight discomfort at 60 
degrees on the right during straight leg raising while the 
veteran was in a supine position  The Board finds that this 
single incident of demonstrated limitation of motion with 
complaints of discomfort, given the results of his numerous 
medical examinations between 1996 and 2001, does not 
establish that he now experiences, or experiences disability 
comparable to moderately limited motion of his back due to 
pain.  Further, the evidence notes that the veteran does not 
use a brace, cane or crutch.  Most recently, the examining 
physician offered that the veteran would not have any 
significant additional limitation on his functional ability 
or any change in his ranges of motions during flare-ups, 
which occurred intermittently and required only the 
intermittent use of over-the-counter analgesics.    

Without objective evidence of more than slight limitation of 
motion of the veteran's back due to pain, or of greater 
neurological involvement the currently assigned 10 percent 
evaluation remains appropriate.  The Board points out that 
functional loss due to pain has been considered in arriving 
at this evaluation pursuant to Diagnostic Codes 5292 and 
5293.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
at 204-07.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's back disability, consideration of 
other diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  
However, even if such consideration were appropriate, in the 
absence of medical evidence of ankylosis of the lumbar spine, 
fractured vertebra, lumbosacral strain with characteristic 
pain on motion, loss of lateral spine motion with muscle 
spasm on extreme forward bending, or severe lumbosacral 
strain, there is no basis for assignment of a higher 
evaluation under Diagnostic Codes 5285, 5289, or 5295.  See 
38 C.F.R. § 4.71a.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment (beyond that contemplated by the 
schedular criteria), to suggest that the veteran is not 
adequately compensated by the regular rating schedule.  See 
VAOPGCPREC 36-97.  Although the veteran contends that his 
back disability does interfere with his employment as a 
maintenance man at a nursing home, medical opinion has been 
offered, based on examination of the veteran and review of 
the record, that the veteran's back disability has virtually 
little or no impact on his ability to perform his job.  
Further, aside from the veteran's allegation of being 
hampered in his employment, he has not presented any evidence 
that he has been adversely affected in his employment due to 
his service-connected lumbar disc disease.  

B.  Gastroenteritis

Based on the veteran's service medical records and post-
service VA medical examination, the RO granted the veteran 
entitlement to service connection for gastroenteritis in 
March 1992, effective from the time of his separation from 
active duty, July 1991.  A 10 percent rating was assigned, 
which has since remained in effect.  In April 1994, VA 
received the veteran's application for an increased rating 
asserting that his gastroenteritis had worsened so that the 
10 percent evaluation did not reflect his current 
gastrointestinal condition.  

The veteran's June 1994 Gulf War registry examination 
revealed that his abdominal solid organs were not palpable.  
There were no areas of unusual tenderness and no masses were 
palpable.  On VA gastrointestinal examination in September 
1994, he complained of problems with his stomach where he 
would get nausea, cramps and frequent diarrhea, several times 
per week.  The discomfort could last anywhere from one to 
four hours.  He was taking no medications for his stomach 
condition.  Examination of his abdomen revealed no tenderness 
but mild splenomegaly was noted.  The diagnoses were 
irritable bowel syndrome and thrombocytopenia with associated 
splenomegaly.  

The veteran's VA outpatient treatment records for various 
periods from 1994 to 1997 reflect that he was seen for 
complaints of abdominal cramps, nausea and diarrhea.  In May 
1994, examination of the abdomen revealed no tenderness, 
distention or masses.  The assessment was a history of 
irritable bowel syndrome.  On examination in November 1996, 
he complained of intermittent nausea and diarrhea.  The 
results of a gastrointestinal echogram were normal.  The 
results of an upper gastrointestinal series were normal.  

During a December 1996 VA fee basis gastrointestinal 
examination, the veteran complained of recurrent nausea and 
diarrhea with occasional "stomach pain."  Examination found 
that his abdomen was soft and nontender.  Bowel sounds were 
positive.  There were no organomegaly, no masses, no 
tenderness, and no costovertebral angle tenderness.  The 
impression given was gastroenteritis, 1991, remote and 
currently without clinical sequelae.  

Statements received in April 1997 from the veteran's mother 
and wife essentially reported that the veteran suffered from 
a "stomach condition."  He experienced severe stomach 
cramps, at any time, day or night.  When the cramping 
occurred, he spent most of this time laying flat in bed or on 
the couch, or having diarrhea.  

The report of the veteran's February 2001 VA gastrointestinal 
examination noted that, beginning in 1991, he experienced 
cramps, diarrhea and nausea.  During those times, he felt 
weak and the occurrences lasted for two to three days, then 
gradually resolved.  The pain and cramps usually occurred at 
night.  He took an unknown medication, which relieved his 
symptoms in about an hour.  The examiner noted that there had 
been no weight loss in the past year and that the veteran was 
on no medications.  On examination, the abdomen was soft and 
nontender.  Bowel sounds were positive.  There were no 
organomegaly, no masses, no tenderness, and no costovertebral 
angle tenderness.  The impression was irritable bowel 
syndrome.  
In a May 2001 addendum to the veteran's February 2001 VA 
gastrointestinal examination, the examining physician 
offered, based on examination of the veteran and of the 
record, that the veteran's irritable bowel syndrome had not 
had an impact on his ability to engage in gainful employment.  
The veteran had not missed work because of the condition, nor 
did his irritable bowel syndrome impact his work.  

Analysis

When an unlisted condition is encountered, it will be 
permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  See 38 C.F.R. § 4.20.  In the veteran's 
case, his gastroenteritis is rated under the schedular for 
rating diseases of the digestive system, specifically 
Diagnostic Code 7319, analogous to irritable colon syndrome.  
See 38 C.F.R. § 4.114.  

The Board notes that the regulatory criteria for the 
evaluation of diseases of the digestive system were amended 
during the veteran's appeal, effective July 2, 2001.  When 
the regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
are to his advantage.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, the changes do not significantly 
affect the veteran's case and essentially leave the 
application of the provisions of Diagnostic Code 7319 
unchanged.  Accordingly, the Board finds that the veteran 
will not be prejudiced by the Board's election in this 
decision to consider his claim solely based on the new 
criteria.  See Karnas, supra; Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

Under Diagnostic Code 7319, a 10 percent rating is warranted 
for moderate irritable colon syndrome with frequent episodes 
of bowel disturbance and abdominal distress.  A 30 percent 
rating is warranted for severe irritable colon syndrome with 
diarrhea, or alternating diarrhea and constipation and more 
or less constant abdominal distress.  See 38 C.F.R. § 4.114.  

It has been consistently noted in the veteran's case, that 
physically, his abdomen is normal.  Gastrointestinal series 
have reported normal results.  The veteran does have 
subjective complaints of cramps, nausea and diarrhea, which 
have been reported as occurring about once a month and 
lasting from one to four hours.  It can be concluded that his 
gastrointestinal distress is not constant.  He is not on 
prescribed medication for his stomach complaints, although he 
maintains he takes an unknown medicine, which alleviates his 
stomach symptomatology in about an hour.  Over the years, his 
weight has remained constant, without recent weight gain or 
loss.  In sum, the evidence demonstrates that the disability 
is mild in nature, as contemplated by the assigned evaluation 
of 10 percent.  

Moreover, in the absence of medical evidence of an ulcer, 
hypertrophic gastritis (identified by gastroscope), 
postgastrectomy syndrome, or organ damage, there is no basis 
for assignment of a higher evaluation under Diagnostic Codes 
7304-7306, 7307, 7308, or 7311-7318.  Id.  As such, without 
evidence of more significant impairment, there is no basis 
for assignment of a disability evaluation in excess of 10 
percent for the veteran's service-connected gastroenteritis.  

There is no medical evidence that the schedular criteria are 
inadequate to evaluate this disability.  The veteran has not 
presented evidence showing that his gastroenteritis is the 
cause of marked interference with employment, has 
necessitated frequent periods of hospitalization, or 
otherwise has rendered impracticable the application of the 
regular schedular standards.  Rather, medical opinion of 
record, following examination of the veteran and review of 
the record, is that the veteran's gastroenteritis has not 
impacted his ability to engage in gainful employment nor does 
his gastroenteritis likely impact his work.  Hence, the Board 
finds no reason for referral to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  That is, there is no evidence 
of exceptional or unusual circumstances, such as frequent 
hospitalization or interference with employment (beyond that 
contemplated by the schedular criteria), to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  See Sanchez-Benitez, 13 Vet. App. at 287; 
VAOPGCPREC 36-97.  
ORDER

A disability evaluation in excess of 10 percent for lumbar 
disc disease is denied.  

A disability evaluation in excess of 10 percent for 
gastroenteritis is denied.  



			
             SHANE A. DURKIN                                 
F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

